DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
 A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 04 February 2022 has been entered.


Status of Claims

In the amendment filed on 04 February 2022, the following changes have been made: claims 5, 10, 13, 20, 27, and 29 have been amended. Claims 6, 8-9, 18-19, 21, 23, and 25 have been cancelled. Claims 30-32 have been added.
Claims 5, 10, 13, 17, 20, 26-27, 29, and 30-32 are currently pending and have been examined.

Allowable Subject Matter

Claims 5, 10, 13, 17, 20, 26-27, 29, and 30-32 are allowed.

The following is an examiner's statement of reasons for allowance:

Regarding the 101, the claimed invention does not recite an abstract idea because the limitations recited would be impractical to be performed by humans or be performed mentally. Even if the claims are directed to an abstract idea, the claimed invention as a whole integrated the abstract idea into a practical application by describing a particular manner in which to prepare and perform an image-guided surgical procedure. Additionally, the added limitations in the present amendment such as the recitations of performing surgical procedures on an organ to address the identified condition along with producing a digital simulation of the surgical path to the organ strongly positions the claims from reciting any abstract idea. These features go beyond a generic computer implementation of any abstract idea and represent a technological improvement in image-guided surgery.
Regarding the 103, the references of record are understood to be the closest prior art. While many of the limitations are taught by the prior art, it would not be obvious to combine the references to teach the aspects of creating a 3D model, determining similarity score based on the similarity of the 3D model, filtering data based on a threshold value of similarity scores, determine attributes for the comparative patients, determine correlation coefficients for at least one adverse event that occurs during the surgical procedure, . The scope of the claims has been clarified to describe a particular manner in which to plan for a surgery with a particular series of steps. In particular, the following limitations when viewed together go beyond any teachings or suggestions in the art: identifying surgical procedures to perform on an organ of a patient having an identified condition based on at least one previous procedure that treated other patients having the identified condition; retrieving comparative data of the other patients having the identified condition with respect to the organ; creating a three-dimensional (3D) model of an affected area of the patient and a comparative 3D model of the affected area of the other patients; determining similarity scores based on a comparison between the 3D model of the affected area of the patient and the 3D model of the affected area of the other patients; and filtering data of the other patients based on a threshold value of the similarity scores to produce a set of comparative patients; determining attributes for the set of comparative patients; determining correlation coefficients for at least one adverse event that may occur during respective ones of the surgical procedures and occurrences of the at least one adverse event; determining a plurality of surgical paths to the organ to address the identified condition; determining a plurality of surgical paths to the organ to address the identified condition; determining adverse event scores for each of the plurality of surgical paths based on a relationship between the correlation coefficients and attributes; rearranging the plurality of surgical paths based on a ranking from the determined adverse event scores; producing a digital simulation of the selected surgical path to the organ for the patient; performing the selected surgical path to the organ on the digital simulation of the patient, wherein the digital simulation comprises at least one of a virtual reality (VR) and an augmented reality (AR) simulation, wherein during the digital simulation, data pertaining to at least one adverse event is displayed during the simulated selected surgical path; receiving and providing annotations at designated moments during the digital simulation including attaching a time stamp to respective ones of the annotations that corresponds to at least a point in time during the digital simulation at which the respective annotations are received or provided, wherein the annotations include particular surgical steps to avoid the at least one adverse event; performing an image-guided surgical procedure based on the selected surgical path on the patient to treat the organ having the identified condition; and presenting the annotations that include the particular surgical steps to avoid the at least one adverse event at designated times during the image-guided surgical procedure. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."

Prior Art Cited but Not Relied Upon
The following document(s) were found relevant to the disclosure but not applied:
US20160338685A1
This reference is relevant since it discloses surgical planning, support and post-operative follow-up.
Card, R., Sawyer, M., Degnan, B., Harder, K., Kemper, J., Marshall, M., ... & Schuller-Bebus, G. (2014). Perioperative protocol. Inst Clin Syst Improv.
This reference is relevant since it describes a protocol of recommended actions to be taken through the preoperative, intraoperative, and postoperative period in order make procedures as safe as possible to mitigate the risk of adverse events.

Conclusion
 Any inquiry concerning this communication or earlier communications from the examiner should be directed to WINSTON FURTADO whose telephone number is (571)272-5349. The examiner can normally be reached Monday-Friday 8:00 AM to 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason B. Dunham can be reached on (571)-272-8109. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/W.F./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JOSHUA B BLANCHETTE/Primary Examiner, Art Unit 3626